DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 02/11/22, with respect to the rejection(s) of claim(s) 1-2, 5-6, 8-11, 15 and 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Green (US 4,132,437).

As to Applicant’s resistance to make changes to the drawings to show the subject matter of claims 3 and 4, the rule is clear, the drawings must show every feature of the invention specified in the claims.  If the features are important enough to be claimed, then certainly they are important enough to be illustrated.  Also, this rule aids in examination and search for examiners, in order to ensure the patent protection desired for a given patent/patentee.  Oftentimes, figures are the primary focus when conducting a prior art search.  So, not showing a claimed feature in the drawings would limit patent protection for that patent/patentee. 

Drawings
The drawings were received on 02/11/22.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot, pin and tab (claims 3 and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 6,253,712).
As to claim 1, Johnson discloses a joining piece for producing a mechanical joint between two elements, comprising: - a female part comprising a portion (12a) for mechanical assembly with a first element separate from the part, and a receiving portion (14a) continuing on from the mechanical assembly portion, the receiving portion comprising a single shell in the shape of an equatorial section of a sphere, - a male part comprising a portion (14b) for mechanical assembly with a second element separate from the part, and an insertion portion (12b) continuing on from the mechanical assembly portion, the insertion portion being in the shape of an equatorial section of a sphere, inserted with clearance into the shell of the receiving portion and being retained in it, so that the male part is rotatably mobile in one or more degrees of freedom relative to the female part while being mechanically assembled with it.

As to claim 9, Johnson discloses a joining piece according to Claim 1, the male and female parts being open-ended, so that a fluid can circulate inside the joining piece, from one of the mechanical assembly portions towards the other.  Refer to Fig. 3.

Claim(s) 1-2, 6, 8-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 4,132,437).
As to claim 1 and with reference to the following annotated figure, Green discloses a joining piece for producing a mechanical joint between two elements, comprising: - a female part comprising a portion for mechanical assembly with a first element separate from the part, and a receiving portion continuing on from the mechanical assembly portion, the receiving portion comprising a single shell in the shape of an equatorial section of a sphere, - a male part comprising a portion (121) for mechanical assembly with a second element separate from the part, and an insertion portion continuing on from the mechanical assembly portion, the insertion portion being in the shape of an equatorial section of a sphere, inserted with clearance into the shell of the receiving portion and being retained in it, so that the male part is rotatably mobile in one or more degrees of freedom relative to the female part while being mechanically assembled with it.

    PNG
    media_image1.png
    300
    621
    media_image1.png
    Greyscale

As to claim 2 and with reference to the following annotated figure, Green discloses a joining piece for producing a mechanical joint between two elements, comprising: - a female part comprising a portion for mechanical assembly with a first element separate from the part, and a receiving portion continuing on from the mechanical assembly portion, the receiving portion comprising two shells each in the shape of an equatorial section of a sphere, the two equatorial sections of a sphere being concentric and separated by a free space (142), - a male part comprising a portion (121) for mechanical assembly with a second element separate from the part, and an insertion portion continuing on from the mechanical assembly portion, the insertion portion being in the shape of an equatorial section of a sphere, inserted with clearance into the free space of the receiving portion and being retained in it, so that the male part is rotatably mobile in one or more degrees of freedom relative to the female part while being mechanically assembled with it.

    PNG
    media_image2.png
    300
    621
    media_image2.png
    Greyscale


As to claim 6, Green discloses a joining piece according to Claim 1, the mechanical assembly portions of the female part and the male part respectively being cylindrical portions.  Refer to annotated figure above.

As to claim 8, Green discloses a joining piece according to Claim 6, the cylindrical portions (119, 121) having identical outer diameters.  Refer to Fig. 6.

As to claim 9, Green discloses a joining piece according to Claim 1, the male and female parts being open-ended, so that a fluid can circulate inside the joining piece, from one of the mechanical assembly portions towards the other.  Refer to Fig. 6.

As to claim 10, Green discloses a joining piece according to Claim 6, the male and female parts being open-ended, so that a fluid can circulate inside the joining piece, from one of the mechanical assembly portions towards the other the cylindrical portions having identical inner diameters.  Refer to Fig. 6.

As to claim 11, Green discloses a joining piece according to Claim 6, the male and female parts being open-ended, so that a fluid can circulate inside the joining piece, from one of the mechanical assembly portions towards the other the cylindrical portions having different inner diameters.  Refer to Fig. 6.

As to claim 15, Green discloses a joining piece according to Claim 1, one and/or the other of the portions for mechanical assembly to the first and second element incorporating a coupling flange (as at 136).

As to claim 17, Green discloses use of a joining piece according to Claim 1 in an exhaust gas circuit at the outlet of an internal combustion engine, particularly of motor vehicle, and/or at the inlet of a motor vehicle turbocharger.  Refer to Background of the Invention.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Parker (US 4,856,822).
As to claim 3, Green discloses a joining piece according to Claim 1, except that one of the receiving portion and the insertion portion also including a slot, the other of the receiving portion and the insertion portion including a pin inserted into the slot, the slot and the pin being configured so that the male part is rotatably mobile in two degrees of freedom relative to the female part.
Parker teaches a ball and socket joint for an engine exhaust system similar to that of Halling et al, and including a slot (47) on one of the receiving portion and insertion portion and a pin (46) on the other of the receiving portion and the insertion portion, the pin engaging the slot for preventing excess relative rotation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Green to include a pin and slot on the receiving and insertion portions as taught by Parker, in order to prevent excess rotation of the joint.

As to claim 4, Green discloses a joining piece according to Claim 1, except that one of the receiving portion and the insertion portion also including a slot, the other of the receiving portion and the insertion portion including a tab that is shorter than the slot and inserted into the slot, the slot and the tab being configured so that the male part is rotatably mobile in one degree of freedom relative to the female part.
Parker teaches a ball and socket joint for an engine exhaust system similar to that of Green, and including a slot (47) on one of the receiving portion and insertion portion and a tab (46) on the other of the receiving portion and the insertion portion, the tab being shorter than the slot and engaging the slot for preventing excess relative rotation. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Green to include a tab and slot on the receiving and insertion portions as taught by Parker, in order to prevent excess rotation of the joint.

Claims 5, 7, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green.
As to claim 5, Green discloses a joining piece according to Claim 1, except that the amplitude of movement between the female part and the male part, defined by the angle of inclination (a) between the axis of symmetry (X1) of the receiving portion and the axis of symmetry (X2) of the insertion portion, being between 0º and 20º.
Green’s female and male parts move along an axis of symmetry of the receiving portion and an axis of symmetry of the insertion portion, however the range of movement is not explicit.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Green such that the amplitude of movement between the female part and the male part, defined by the angle of inclination (a) between the axis of symmetry (X1) of the receiving portion and the axis of symmetry (X2) of the insertion portion, being between 0º and 20º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 7, Green discloses a joining piece according to Claim 1, except that the mechanical assembly portions of the female part and the male part respectively being truncated cones.
However, a truncated cone shape would have provided greater reinforcement to the female and male parts.  Accordingly, it would have been obvious matter of design choice to modify Green such that the mechanical assembly portions of the female part and the male part respectively are truncated cones, for the purpose of providing reinforcement to the female and male parts, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 12, Green discloses a joining piece according to Claim 1, except for explicitly teaching that the material(s) forming the male part and the female part being suitable for withstanding temperatures of between -50ºC and 1,100ºC.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Green such that the material(s) forming the male part and the female part being suitable for withstanding temperatures of between -50ºC and 1,100ºC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 13, Green discloses a joining piece according to Claim 1, except for explicitly teaching that the material(s) forming the male part and/or female part being selected from any type of weldable material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Green such that the material(s) forming the male part and/or female part being selected from any type of weldable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 18, Green discloses a joining piece according to claim 13, except for explicitly teaching that the material(s) being selected from a nickel-based alloy or a stainless steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Green such that the material(s) forming the male part and/or female part being selected from a nickel-based alloy or a stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Poot (US 4,236,738).
As to claim 14, Green fails to teach that the joining piece comprises one or more through-orifices from the outside into the free space.
However, Poot teaches a ball and socket joint having a plurality of through-orifices in the male and female portions (4, 1) respectively in order to prevent radial forces produced by fluid from acting on the cooperating spherical surfaces (col. 2, ll. 12-16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Green such that the joining piece comprises one or more through-orifices from the outside into the free space, as taught by Poot in order to prevent radial forces produced by fluid from acting on the cooperating spherical surfaces.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Official Notice.
As to claim 16, Green discloses a method for manufacturing a joining piece according to Claim 1, except that the female part and the male part are produced and mechanically assembled together in a single step by additive manufacturing.
Examiner takes official notice of the use of additive manufacturing (“3-D printing”) as a means to manufacture a pipe joint or two pipe joint components in a single step.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to produce the male and female parts of Green and mechanically assembly them together in a single step by additive manufacturing, in order to save time and costs.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679